Fourth Court of Appeals
                               San Antonio, Texas
                                      April 22, 2015

                                  No. 04-14-00596-CV

                             IN THE MATTER OF T.L.R.,

                    From the 436th District Court, Bexar County, Texas
                             Trial Court No. 2014JUV00182
                       The Honorable Lisa Jarrett, Judge Presiding


                                     ORDER
       The Motion for Extension of Time to file Appellee's Brief is hereby GRANTED.
Appellee's brief is due May 5, 2015.



                                                ____________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2015.




                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court